Order entered April 23, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00123-CV

                     SAMUELS AND SONS, LLC, Appellant

                                          V.

   CAROLINE WILLIAMSON, MARY TUCKER, AND JACOB SHAPE,
                        Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00796-D

                                       ORDER

      The clerk’s record in this case is overdue. By postcard dated February 26,

2021, we notified the Dallas County Clerk that the clerk’s record was overdue. We

directed the Dallas County Clerk to file the clerk’s record within thirty days. To

date, the clerk’s record has not been filed.

      Accordingly, this Court ORDERS the Dallas County Clerk to file, within

FIFTEEN DAYS of the date of this order, either the clerk’s record or written

verification that appellant has not paid for or made arrangements to pay for the
record. We notify appellant that if we receive verification it has not paid for or

made arrangements to pay for the record, we may, without further notice, dismiss

the appeal. See TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk of the Court to send a copy of this order to:

      John Warren
      Dallas County Clerk

      All parties


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE